 

Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

Achieve Life Sciences, Inc.

1040 West Georgia Street, Suite 1030

Vancouver, British Columbia, Canada V6E 4H1

 

Ladies and Gentlemen:

 

1. Subscription. As of April [__], 2020, the undersigned (the “Purchaser”),
intending to be legally bound, hereby irrevocably agrees to purchase from
Achieve Life Sciences, Inc., a Delaware corporation (the “Company”), the number
of Units (the “Units”) set forth on the signature page hereof at a purchase
price of $0.33 per Unit. Each Unit consists of (i) one share of common stock
(the “Shares”), par value $0.001 per share, of the Company (the “Common Stock”),
and (ii) one warrant to purchase 0.75 shares of Common Stock (the “Warrant
Shares”) at an initial per share exercise price equal to the lower of (x) the
last closing price of the Common Stock as reported by The Nasdaq Stock Market
(“Nasdaq”) immediately prior to the date hereof, or (y) the average of the
closing prices of the Common Stock as reported on Nasdaq over the five trading
days immediately prior to the date hereof (each a “Warrant” and collectively,
the “Warrants”), which will terminate five years following the initial closing
of the Offering (as defined below).

 

This subscription is submitted to the Purchaser in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company, dated April 23, 2020,
as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the private
placement offering (the “Offering”) by the Company of up to of 5,630,000 Units
with an aggregate maximum purchase price of $1,857,900. The Units are being
offered by the Company and Paulson Investment Company, LLC (the “Broker”) on a
“reasonable best efforts” basis. The minimum purchase amount is 50,000 Units
($16,500), although the Company may, in its discretion, accept subscriptions for
a lesser number of Units.

 

The Broker will receive a cash commission equal to 9% of the gross proceeds from
the sale of the Units (the “Commission”) as further described in the Placement
Agent Agreement between the Company and the Broker. In addition to the
Commission, the Company will issue 5-year warrants to the Broker to purchase a
number of shares of Common Stock equal to 9% of the total amount of shares of
Common Stock sold in this Offering at an exercise price of $0.37951 per share
(the “Broker Warrants” and, together with the Commission, the “Fee”).

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Memorandum.

 

2. Payment. The Purchaser will immediately make a wire transfer payment to the
Company in the full amount of the purchase price of the Units being subscribed
for (the “Subscription Amount”) as set forth on the signature page hereof. Wire
transfer instructions are set forth on Schedule 1 accompanying this Subscription
Agreement. Such funds will be returned promptly, without interest or offset if
the Purchaser’s subscription is not accepted by the Company for any reason or no
reason, or the Offering is terminated pursuant to its terms by the Company prior
to the applicable closing of the Offering.

 

3. Deposit of Funds. The Company shall hold all funds in escrow until such time
as it closes on the corresponding subscriptions. If the Company rejects a
subscription, either in whole or in part (which decision is in its sole
discretion), the rejected subscription funds or the rejected portion thereof
will be returned promptly to the Purchaser without interest accrued thereon.

 

4. Deliveries. 

 

 

1 

Subject to upward adjustment in the event the investor warrant exercise price is
above this amount.

 

--------------------------------------------------------------------------------

 

(a) On or prior to the applicable closing, Purchaser shall deliver or cause to
be delivered the following to the Company:

 

 

(i)

this Subscription Agreement, duly executed by the Purchaser;

 

 

(ii)

the Subscription Amount, by wire transfer to the Company’s account, as set forth
on Schedule 1 attached hereto;

 

 

(iii)

the Registration Rights Agreement, in the form attached hereto as Annex A, duly
executed by such Purchaser; and

 

 

(iv)

a fully completed and duly executed Accredited Investor Certification,
satisfactory to the Company, in the form attached hereto as Annex B.

 

(b) On or prior to the applicable closing, the Company shall deliver or cause to
be delivered the following to the Purchasers participating is such closing:

 

 

(i)

a fully executed and compiled copy of the Subscription Agreement;

 

(ii)

a fully executed and compiled copy of the Registration Rights Agreement;

 

(iii)

a duly executed Officer’s Certificate certifying (A) the Company has performed
in all material respects all obligations required to be performed by it at or
prior to or contemporaneously with the closing under the Subscription Agreement,
and (B) the representations and warranties of the Company set forth in Section 7
of the Subscription Agreement were true and correct in all material respects as
of the date of the Subscription Agreement and are true and correct in all
material respects as of the applicable closing; and

 

(iv)

a duly executed Secretary’s Certificate certifying (A) the resolutions of the
Company’s board of directors approving this Subscription Agreement, the
Registration Rights Agreement, the Warrants, the Broker Warrants, and each of
the other agreements and documents entered into or delivered by the parties
hereto in connection with the transactions contemplated hereby or thereby (the
“Transaction Documents”) and the issuance of the Units, Shares and Warrant
Shares, and (B) the Company’s Certificate of Incorporation and Bylaws, each as
amended through the date hereof.

The Company shall also deliver the executed Warrant in the form attached hereto
as Annex C within ten (10) trading days of the applicable closing date.

 

5. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Units, in whole or in part, and for any reason or no
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of this subscription. The Company shall have no obligation hereunder until the
Subscription Amount is received by the Company and the Company has executed and
delivered to the Purchaser a fully executed and compiled copy of this
Subscription Agreement. If this subscription is rejected in whole or the
Offering is terminated, all funds received from the Purchaser will be returned
without interest or offset, and this Subscription Agreement shall thereafter be
of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Subscription Agreement will continue in full force
and effect to the extent this subscription was accepted.

 

6. Representations and Warranties of the Purchaser. Each Purchaser, for itself
and no other Purchaser, hereby acknowledges, represents, warrants and agrees to
and with the Company as follows (it being specifically acknowledged and agreed
that the Broker shall be a third party beneficiary of the following):

 

2

 

--------------------------------------------------------------------------------

 

(a)                 The Purchaser is aware that an investment in the Units
involves a significant degree of risk and has carefully read and considered the
matters set forth in the Memorandum, including but not limited to the section
entitled “Risk Factors” in the Memorandum, and the Company’s filings with the
Securities and Exchange Commission (the “SEC”).

(b)                  None of the securities comprising the Units, including the
Shares and the Warrants offered pursuant to the Memorandum, or the Warrant
Shares issuable upon conversion of the Warrants, are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The Purchaser understands that the offering and sale of the
Units (including the Shares and the Warrants) and the Warrant Shares issuable
upon conversion of the Warrants are intended to be exempt from registration
under the Securities Act, by virtue of Section 4(a)(2) thereof and the
provisions of Regulation D promulgated thereunder (“Regulation D”), based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement.

(c)                 At the time the Purchaser was offered the Units, it was, at
the date hereof it is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act and the Accredited Investor Certification attached hereto
as Annex B. The Accredited Investor Certification is complete and accurate in
all respects as of the date of this Subscription Agreement, and will continue to
be complete and accurate as of the effectiveness date of the Resale Registration
Statement; provided, that the Purchaser shall be entitled to update such
information by providing written notice thereof to the Company.

(d)                  Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received the
Memorandum and all other documents requested by the Purchaser, have carefully
reviewed them and the documents filed by the Company with the SEC, and
understand the information contained therein.

(e)                 Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the Shares, the Warrants, or the
Warrant Shares, or passed upon or endorsed the merits of the offering of Units,
or confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any federal, state or other regulatory
authority.

(f)                  All documents, records, and books pertaining to the
investment in the Units (including, without limitation, the Memorandum) have
been made available for inspection by such Purchaser and its Advisers, if any.

(g)                 The Purchaser and its Advisers, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company concerning the Offering, the business
and financial condition of the Company, and all such questions have been
answered to the full satisfaction of the Purchaser and its Advisers, if any.

(h)                 In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in or incorporated by reference into the
Memorandum or any documents filed by the Company with the SEC.

(i)                  The Purchaser is unaware of, is in no way relying on, and
did not become aware of the Offering through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, the Company’s or SEC’s website,
internet “blogs,” bulletin boards, discussion groups and social networking
sites) in connection with the Offering and is not subscribing for the Units and
did not become aware of the Offering through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

(j)    The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions

3

 

--------------------------------------------------------------------------------

 

contemplated hereby (other than Fees and expenses to be paid or reimbursed by
the Company to the Broker or as otherwise described in the Memorandum) and, in
turn, to be paid to its selected dealers.

(k)                 The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto.

(l)                  The Purchaser is not relying on the Company, the Broker, or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers.

(m)               The Purchaser is acquiring the Units and, upon exercise of the
Warrants, will acquire the Warrant Shares, as principal for its own account and
not with a view to, or for distributing or reselling such securities or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that by making the representations herein, the
Purchaser reserves the right, subject to the provisions of this Subscription
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such securities pursuant to the resale
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. The Purchaser is acquiring the Units hereunder in the ordinary course of
its business. The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any person to distribute or effect
any distribution of any of the Units, Shares, Warrants or Warrant Shares
issuable upon exercise of the Warrants (or any securities which are derivatives
thereof) to or through any person or entity; the Purchaser is not a registered
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or an entity engaged in a business that would
require it to be so registered as a broker-dealer. Legends shall be placed on
the securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws.
Appropriate notations will be made in the Company’s securities ledgers to the
effect that the securities included in the Units have not been registered under
the Securities Act or applicable state securities laws. Stop transfer
instructions will be placed with the Company’s transfer agent on the securities.
There can be no assurance that there will be any market for resale of the Units,
the Shares, the Warrants, or the Warrant Shares nor can there be any assurance
that such securities will be freely transferable at any time in the foreseeable
future.

(n)                 The Purchaser has adequate means of providing for such
Purchaser’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Units for an indefinite period of
time.

(o)                 The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and any other agreements, documents or
instruments delivered or required to be delivered together with or pursuant to
this Subscription Agreement or in connection herewith (the “Subscription
Documents”) and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or our charter or other organizational documents, such
entity has full power and authority to execute and deliver the Subscription
Documents and to carry out the provisions hereof and thereof and to purchase and
hold the securities constituting the Units, the execution and delivery of the
Subscription Documents have been duly authorized by all necessary action, the
Subscription Documents to which it is a party have been duly executed and when
delivered on behalf of such entity in accordance with the terms hereof, will
constitute a legal, valid and binding obligation of such entity, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application; or (iii) if executing the Subscription Documents in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver the Subscription Documents in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing the Subscription

4

 

--------------------------------------------------------------------------------

 

Documents, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to execute and deliver the Subscription Documents and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the securities constituting the Units, and represents
that the Subscription Documents constitute a legal, valid and binding obligation
of such entity. The execution, delivery and performance of this Subscription
Agreement and the Registration Rights Agreement, and the consummation by
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of the Purchaser (except
as to any Purchaser who is a natural person), (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Purchaser, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Purchaser to perform its obligations
hereunder.

(p)                 The Purchaser and its Advisers, if any, have had the
opportunity to obtain any additional information, to the extent the Company had
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any.

(q)                 Any information which the Purchaser has heretofore furnished
or is furnishing herewith to the Company or the Broker is complete and accurate
and may be relied upon by the Company and the Broker in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Broker
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units.

(r)                  The Purchaser has significant prior investment experience,
including investment in non-registered, high risk securities. The Purchaser has
a sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the Units
will not cause such commitment to become excessive. The investment is a suitable
one for the Purchaser.

(s)                 The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or its Advisers, if
any, consider material to the Purchaser’s decision to make this investment.

(t)                  The Purchaser acknowledges that any estimates or
forward-looking statements or projections included in the Memorandum or in any
documents filed with or furnished to the SEC by the Company were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon.

(u)                 No oral or written representations have been made, or oral
or written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum or incorporated by reference in the
Memorandum.

(v)                 Within five (5) days after receipt of a request from the
Company, the Purchaser will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which the Company is subject.

5

 

--------------------------------------------------------------------------------

 

(w)               NEITHER THE SECURITIES OFFERED HEREBY NOR THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

(x)                 The Purchaser acknowledges that none of the Units, the
Shares, the Warrants, or the Warrant Shares issuable upon exercise of the
Warrants have been recommended by any federal or state securities commission or
regulatory authority. In making an investment decision investors must rely on
their own examination of the Company and the terms of the Offering, including
the merits and risks involved. Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Subscription Agreement
or the Memorandum. Any representation to the contrary is a criminal offense. The
Units, the Shares, the Warrants, and the Warrant Shares issuable upon exercise
of the Warrants are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Securities Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser is aware that it will be required to bear the financial
risks of this investment for an indefinite period of time.

(y)                 (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

(z)                 The Purchaser should check the Office of Foreign Assets
Control (“OFAC”) website before making the following representations. The
Purchaser represents that the amounts invested by it in the Offering were not
and are not directly or indirectly derived from activities that contravene
federal, state or international laws and regulations, including anti-money
laundering laws and regulations. Federal regulations and Executive Orders
administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
http://www.treas.gov/ofac. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals2 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.

(aa)None of: (1) the Purchaser; (2) any person controlling or controlled by the
Purchaser; (3) if the Purchaser is a privately-held entity, any person having a
beneficial interest in the Purchaser; or (4) any person for whom the Purchaser
is acting as agent or nominee in connection with this investment is a country,
territory, individual or entity named on an OFAC list, or a person or entity
prohibited under the OFAC Programs. Please be advised that the Company may not
accept any amounts from a prospective investor if such prospective investor
cannot make the representation set forth in the preceding sentence. The
Purchaser agrees to promptly notify the Company and the Broker should the
Purchaser become aware of any change in the information set forth in these
representations. The Purchaser understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and the Broker may also be required to report
such action and to disclose the Purchaser’s identity to OFAC. The Purchaser
further acknowledges that the Company may, by written notice to the Purchaser,
suspend the redemption

 

2 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

6

 

--------------------------------------------------------------------------------

 

rights, if any, of the Purchaser if the Company reasonably deems it necessary to
do so to comply with anti-money laundering regulations applicable to the Company
and the Broker or any of the Company’s other service providers. These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

(bb)             None of: (1) the Purchaser; (2) any person controlling or
controlled by the Purchaser; (3) if the Purchaser is a privately-held entity,
any person having a beneficial interest in the Purchaser; or (4) any person for
whom the Purchaser is acting as agent or nominee in connection with this
investment is a senior foreign political figure,3 or any immediate
family4 member or close associate5 of a senior foreign political figure, as such
terms are defined in the footnotes below.

(cc)If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

(dd)             Other than with respect to the transactions contemplated
herein, since the time that such Purchaser was first contacted by the Company, a
broker or any other person regarding the transactions contemplated hereby, (i)
neither the Purchaser (ii) nor any affiliate of such Purchaser that (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Units, and (z) is
subject to such Purchaser’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any short sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Subscription Agreement. Other than to other
persons party to this Subscription Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

(ee)The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of Common Stock and other activities
with respect to the Common Stock held by the Purchaser.

(ff)                The purchase by the Purchaser of the Shares and Warrants
issuable to it at closing will not result in the Purchaser (individually or
together with any other person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
SEC involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that such
closing shall have occurred. The Purchaser does not presently intend to, alone
or together with others, make a public filing with the

 

3 

A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

4 

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

5 

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

7

 

--------------------------------------------------------------------------------

 

SEC to disclose that it has (or that it together with such other persons have)
acquired, or obtained the right to acquire, as a result of such closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.99% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that each closing shall have occurred.

(gg)             If the Purchaser is an officer of the Company or beneficial
owner of 20% or more of the Company’s outstanding voting equity securities, such
Purchaser does not qualify as a “bad actor” within the meaning of Rule 506(d)
under the Securities Act.

(hh)             The Purchaser acknowledges that it has received notice that a
Member of the Board of Managers, and principal of the Broker, Robert J.
Setteducati, entered into a final settlement with the Massachusetts Securities
Division in 2001 pursuant to which he agreed, among other things, never to seek
to register with the Massachusetts Securities Division in any capacity. The
settlement resolved allegations that Mr. Setteducati failed to adequately
supervise employees at a prior broker-dealer. 

7. Company Representations and Warranties. The Company represents and warrants
to the Purchaser, except as and to the extent set forth in the publicly
available reports, schedules, forms, statements and other documents filed by the
Company with, or furnished by the Company to, the SEC (the “General Disclosure
Package”) as of the date hereof and as of each closing:

 

(a)                 The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority to own its
properties and to carry on its business as presently conducted. The Company is
duly qualified as a foreign corporation to do business and is  in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary except to the extent as would not
reasonably be likely to have a material adverse effect.

(b)                  The Company has all requisite corporate right, power and
authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the: (i) authorization,
execution, delivery and performance of the Transaction Documents by the Company;
(ii) authorization, sale, issuance and delivery of the Units and securities
comprising the Units contemplated hereby and the performance of the Company’s
obligations hereunder; and (iii) authorization and reservation for issuance of
the Warrant Shares issuable upon exercise of the Warrants, has been taken. When
the Warrants and Broker Warrants are exercised in accordance with their terms,
the Warrant Shares and shares issuable upon exercise of the Broker Warrants (the
“Broker Warrant Shares”) will be validly issued, fully paid and nonassessable.
The issuance and sale of the securities contemplated hereby will not give rise
to any preemptive rights or rights of first refusal on behalf of any person
which have not been waived in connection with this Offering. The Company is not
in default of any other obligations except as would not be reasonably expected
to have a material adverse effect.

(c)                 Assuming this Subscription Agreement has been duly and
validly authorized, executed and delivered by the parties hereto and thereto
other than the Company, this Subscription Agreement is duly authorized, executed
and delivered by the Company and constitutes the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally.

(d)                 The execution, delivery and performance of this Subscription
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Units and the Warrant Shares issuable upon exercise of the Warrants and the
Broker Warrant Shares issuable upon exercise of the Broker Warrants) will not
(i) result in a violation of the Certificate of Incorporation of the Company or
other organizational documents of the Company, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party except as would not reasonably be expected to have a material adverse
effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Company by which any property

8

 

--------------------------------------------------------------------------------

 

or asset of the Company is bound or affected except as would not reasonably be
expected to have a material adverse effect.

(e)                

(f)                  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC promulgated thereunder.

(g)                 Neither the Company nor any person participating on the
Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D, with respect to
any of the securities being offered hereby.

(h)                 The Company agrees to file a Form D with respect to the sale
of the securities offered hereby under Regulation D of the rules and regulations
promulgated under the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary to qualify the such securities
for sale to the Purchaser pursuant to this Subscription Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

(i)                  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Units or Warrant Shares. The issuance of the Units and Warrant
Shares will not be integrated with any other issuance of the Company’s
securities (past, current or future) such that the offering of the Units or
Warrant Shares would require registration under the Securities Act or would
require stockholder approval pursuant to the Company’s Certificate of
Incorporation or other organizational documents of the Company or the rules and
regulations of Nasdaq.

(j)                  The execution, delivery and performance of this
Subscription Agreement by the Company will not (i) violate any law, treaty, rule
or regulation applicable to or binding upon the Company or any of its properties
or assets, or (ii) result in a breach of any contractual obligation to which the
Company is a party or by which it or any of its properties or assets is bound
that would reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations under this Subscription
Agreement and the Transaction Documents. 

8. Registration Rights. Contemporaneously with the execution and delivery of
this Subscription Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement pursuant to which, among other things, the Company
will agree to provide certain registration rights with respect to the Shares and
the Warrant Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

9. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Broker, and their respective officers, directors, members,
stockholders, partners, representatives, employees, agents, control persons and
affiliates from and against all losses, obligations, liabilities, claims,
damages, contingencies, judgments, fines, penalties, charges, costs, fees and
expenses whatsoever (including, but not limited to, any and all expenses
incurred in investigating, preparing or defending against any action, claim,
suit, inquiry, proceeding, investigation, appeal or litigation commenced or
threatened by or before any court or governmental, administrative, or other
regulatory agency, body or the SEC) (i) arising out of or based upon any untrue
statement or untrue statement of a material fact made by Purchaser and contained
in this Subscription Agreement; or (ii) arise out of or are based upon any
breach by Purchaser of any representation, warranty, or agreement made by
Purchaser contained herein.

  

10. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding

9

 

--------------------------------------------------------------------------------

 

upon each such person and such person’s heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

11. Immaterial Modifications to the Transaction Documents. The Company may, at
any time prior to the applicable closing, modify the Warrant and any other
Transaction Document without first providing notice or obtaining prior consent
of the Purchaser, if, and only if, such modification does not materially
adversely affect such Purchaser’s rights.

 

12. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via e-mail transmission or other electronic
transmission prior to 5:00 P.M., New York City time, on a trading day, (b) the
next trading day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Section 12
on a day that is not a trading day or later than 5:00 P.M., New York City time,
on any trading day, (c) the trading day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

 

If to the Company to:

 

Achieve Life Sciences, Inc.

1040 West Georgia Street, Suite 1030

Vancouver, British Columbia, Canada V6E 4H1

Attention: John Bencich

Email: jbencich@achievelifesciences.com

 

 

 

 

 

With copies to:

 

Fenwick & West LLP

1191 Second Avenue, Floor 10

Seattle, Washington 98101

Attention: Alan Smith and Amanda Rose

E-mail: acsmith@fenwick.com and arose@fenwick.com

 

 

 

 

 

If to the Purchaser to:

 

The address set forth on the signature page hereto

  

13. Assignability. The provisions of this Subscription Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Subscription Agreement, or any rights or obligations
hereunder, may not be assigned by the Company or the Purchaser without the prior
written consent of the other party.

 

14. Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware, without regard to the principles of conflicts of law thereof.

 

15. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that: (a)
arbitration is final and binding on the parties; (b) the parties are waiving
their right to seek remedies in court, including the right to a jury trial; (c)
pre-arbitration discovery is generally more limited and different from court
proceedings; (d) the arbitrator’s award is not required to include factual
findings or legal reasoning and any party’s right to appeal or to seek
modification of rulings by arbitrators is strictly limited; and (e) the panel of
arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry.

 

      All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the American Arbitration Association in Seattle, Washington.
The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Sec.
1-16, and the judgment upon the award rendered by the arbitrators may be entered
by any court having jurisdiction thereof. Any notice of such arbitration or for
the confirmation of any award in any arbitration shall be sufficient if given in
accordance with

10

 

--------------------------------------------------------------------------------

 

the provisions of this Subscription Agreement. The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them.

 

16. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction, but to the extent the Company proceeds with
the Offering and effects one or more closings, the Company shall take such
action as the Company shall reasonably determine is necessary to qualify the
securities for sale to the Purchaser pursuant to this Subscription Agreement
under applicable securities or “blue sky” laws of the states of the United
States (or to obtain an exemption from such qualification).

 

17. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

18. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

  

19. Counsel. This Subscription Agreement and all the other Transaction Documents
related to the Offering have been prepared by Fenwick & West LLP, as counsel to
the Company (“Counsel”), after full disclosure of its representation of the
Company and with the consent and direction of the Company and the Purchaser. The
Purchaser acknowledges that he, she or it is fully aware of his, her or its
right to the advice of counsel independent from that of the Company, that
Counsel has advised the Purchaser of such right and disclosed to the Purchaser
the risks in not seeking such independent advice, and that he, she or it
understands the potentially adverse interests of the parties with respect to the
Transaction Documents. The Purchaser further acknowledges that no
representations have been made with respect to the tax or other consequences of
the Transaction Documents to the Purchaser and that he, she or it has been
advised of the importance of seeking independent counsel with respect to such
consequences. By executing this Subscription Agreement, the Purchaser represents
that he, she or it has, after being advised of the potential conflicts between
the Purchaser and the Company with respect to the future consequences of the
Transaction Documents, either consulted independent legal counsel or elected,
notwithstanding the advisability of seeking such independent legal counsel, not
to consult such independent legal counsel.

 

20. Miscellaneous.

 

(a) This Subscription Agreement (including the annexes hereto), together with
the Transaction Documents (which are to be issued or executed at closing),
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.

 

(b) The representations, warranties and covenants of the Company and the
Purchaser made in this Subscription Agreement (including the annexes hereto)
shall survive the execution and delivery hereof and delivery of the Units and
Warrant Shares issuable upon exercise of the Warrants.

 

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original (including signatures sent by facsimile
transmission or by email transmission of a PDF scanned document), but all of
which shall together constitute one and the same instrument.

11

 

--------------------------------------------------------------------------------

 

 

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

 

(i) In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Purchaser and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

 

[Signature Pages Follow]

 




12

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

As of the date first written above, Purchaser hereby elects to subscribe under
the Subscription Agreement for a total of __________ Units at a price of $0.33
per Unit (NOTE: to be completed by Purchaser) and executes the Subscription
Agreement.

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, as COMMUNITY PROPERTY, or as an INDIVIDUAL RETIREMENT ACCOUNT:

 

 

 

 

 

 

 

Print Name(s)

 

Social Security Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s) of Subscriber(s)

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

Email Address

 

 

 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

 

 

 

 

Name of Partnership,
Corporation, Limited
Liability Company or Trust

 

Federal Taxpayer
Identification Number

 

 

 

By:

 

 

 

 

 

 

Name:

 

State of Organization

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

Email Address

 

 

 

  


ACHIEVE LIFE SCIENCES, INC.

 

By:

 

 

Name:

 John Bencich

 

Title:

 Chief Financial Officer

 

 

 




13

 

--------------------------------------------------------------------------------

 

Schedule 1

 

To subscribe for Units in the private offering of Achieve Life Sciences, Inc.:

 

1.

Fill in the number of Units being purchased and Complete and Sign the Signature
Page of the Subscription Agreement.

 

2.

Initial and Complete the Accredited Investor Certification page attached to this
letter as Exhibit B.

 

3.

Send all payments to:

 

 

o

Account Name: Achieve Life Sciences, Inc.

 

 

o

Account Number: [●]

 

 

o

Bank: [●]

 

 

o

Routing Number: [●]

 

 

o

SWIFT Code: [●]

  

 

FBO:

Investor Name

 

 

Social Security Number

Address

 

 

 




14

 

--------------------------------------------------------------------------------

 

Annex A

Form of Registration Rights Agreement

 

 

 




15

 

--------------------------------------------------------------------------------

 

Annex B

ACHIEVE LIFE SCIENCES, INC.

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial

 

 

I have a net worth in excess of $1,000,000, either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. For purposes
of the foregoing net worth calculation, I have excluded the value of my/our
primary residence, after deducting any mortgage securing such primary residence.

Initial

 

 

I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial

 

 

I am a director or executive officer of Achieve Life Sciences, Inc.

 

 

 

 

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial

 

 

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 

 

 

Initial

 

 

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5,000,000 and was
not formed for the purpose of investing in the Company.

 

 

 

Initial

 

 

The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

 

 

 

Initial

 

 

The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Subscription Agreement.

 

 

 

Initial

 

 

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

 

 

 

Initial

 

 

The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 

 

 

Initial

 

 

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 

 

 

Initial

 

 

The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

 

 

 

Initial

 

 

The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

 

 

Initial

 

 

The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

 

 

 

Initial

 

 

The investor certifies that it is an insurance company as defined in §2(a)(13)
of the Securities Act, or a registered investment company.

 

 

 

  

 

 

 

 

Investor Signature

 

Date

 

 

 

16

 

--------------------------------------------------------------------------------

 




17

 

--------------------------------------------------------------------------------

 

Annex C

Form of Warrant

 

 

 

 

18

 